EMPLOYMENT TERMINATION AGREEMENT


This Employment Termination Agreement (the “Agreement”) dated as of July 1, 2008
(the “Effective Date”) is entered into between vFinance, Inc. (the “Employer”)
and Leonard J. Sokolow (the “Employee”) (collectively, the “Parties”).


RECITALS:


A. The Employee is employed as Chairman and Chief Executive Officer of Employer
pursuant to an Amended and Restated Employment Agreement dated November 16,
2004, as amended on May 12 and December 29, 2006 (the “Employment Agreement”);


B. Upon the merger with a wholly-owned subsidiary of National Holdings
Corporation (“National”), the principal office of the Employer will be relocated
to New York (the “Merger”);


C. Pursuant to the terms of the Employment Agreement, as a result of the Merger
of National and the relocation of the principal office of the Employer, Employee
would be entitled to a lump sum payment of One Million One Hundred and Fifty
Thousand ($1,150,000) in cash as of the effective date (“Effective Date”) of
such merger;


D. The Parties have agreed that the Employment Agreement shall be terminated and
replaced with a new employment agreement with National of even date herewith
(the “New Employment Agreement”).


NOW, THEREFORE, the Employer and Employee agree as follows:


1. Termination of Employment. The Employee shall resign from his positions as
Chairman and Chief Executive Officer of the Employer and the Employment
Agreement shall terminate as of the Effective Date. From and after the Effective
Date, neither party has or will have any right, liability or obligation arising
under the Employment Agreement.


2. Payments.
 
(a) Salary and Bonus. On the Effective Date, the Employer shall pay to the
Employee all salary and all accrued payments due and payable to the Employee on
the Effective Date pursuant to the terms of the Employment Agreement.


(b) Triggering Event Payment. The Employer shall pay to the Employee the
principal sum of $1,150,000 on the Effective Date.


3. Waiver of Acceleration of Derivative Securities. Notwithstanding the fact
that in accordance with the terms of the Employment Agreement, as of the
Effective Date, all Employer stock options held by Employee would otherwise
become immediately and fully vested, Employee hereby waives such acceleration of
Employer stock options and acknowledges that in connection with the Merger such
stock options shall be exchanged for stock options of National at the applicable
exchange ratio of the Merger (the “Exchanged Options”). However, in the event
Employee is terminated by National with cause or Employee voluntarily resigns
from National for any reason, all Exchanged Options shall become 100% vested and
shall remain exercisable by the Employee or his beneficiaries for a period of
nine (9) months from the date of such event; provided, however, such period of
nine (9) months shall not exceed the earlier of the latest date upon which such
options could have expired by their original terms under any circumstances or
the tenth anniversary of the original date of grant of such options.
Notwithstanding anything contained in the New Employment Agreement to the
contrary, the terms of this Section 3 shall control with respect to the
acceleration of the vesting terms of the Exchange Options in the event of
Employee’s termination of employment from the National.
 
 
 

--------------------------------------------------------------------------------

 


4. Taxes. If any of the payments under this Agreement or any other agreement,
including the acceleration of derivative securities pursuant to Section 3 of
this Agreement (the “Payments”), will be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) on the Employee, (or any similar tax that may hereafter be imposed) the
Company shall pay to the Employee an additional amount (the “Gross-Up Payment”)
in a manner consistent with Section 6(i) of the New Employment Agreement.


5. Indemnification. In accordance with and subject to Employer’s corporate
bylaws, Employer recognizes its continuing duty to indemnify, defend and hold
Employee harmless to the fullest extent of Delaware law for any liabilities that
may arise as a result of any acts taken by Employee (including, without
limitation, the failure to take action) in the course of performing his duties
for Employer. In addition, in accordance with Employer’s corporate bylaws,
Employer shall pay any expenses (including reasonable attorneys’ fees),
judgments, penalties, fines, settlements, and other liabilities incurred by
Employee in investigating, defending, settling or appealing any action, suit or
proceeding in advance of the final disposition of such action, suit or
proceeding. Employer shall promptly pay the amount of such expenses to Employee,
but in no event later than ten (10) days following Employee’s delivery to
Employer of a written request for an advance pursuant to this Section 5,
together with a reasonable accounting of such expenses.


6. Release. Simultaneous with the execution and delivery of this Agreement, the
Employee shall deliver a release in favor of the Company substantially in form
and substance identical to the release attached as Exhibit B to the New
Employment Agreement.


7. Severability; Entire Agreement; Governing Law. In the event any provision
hereof becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision. If any court refuses to enforce any part of this
Agreement as written, the court shall modify that part to the minimum extent
necessary to make it enforceable under applicable law, and shall enforce it as
so modified. This Agreement represents the entire agreement and understanding
concerning Employee’s separation from Employer. This Agreement supersedes and
replaces any and all prior agreements, understandings, discussions,
negotiations, or proposals concerning Employee’s relationship with Employer.
This Agreement may only be amended in writing signed by the Employee and an
executive officer of the Employer. This Agreement shall be governed by the laws
of the State of Florida, without regard to its conflict of laws rules. Each
Party hereby irrevocably submits to the exclusive jurisdiction of any Federal or
state court sitting in Palm Beach County, Florida for the adjudication of any
dispute arising out of or relating to the Agreement and the transactions
contemplated hereunder, and hereby irrevocably waives, and agrees not to assert
in any proceeding relating to this Agreement, any claim that he or it, as the
case may be, is not personally subject to the jurisdiction of any such court, or
that any such proceeding has been commenced in an improper or inconvenient
forum.
 
 
- 2 -

--------------------------------------------------------------------------------

 


8. Attorneys' Fees. In the event any dispute or litigation arises hereunder
between any of the parties hereto, the prevailing party shall be entitled to all
reasonable costs and expenses incurred by it in connection therewith (including,
without limitation, all reasonable attorneys' fees and costs incurred before and
at any trial or other proceeding and at all tribunal levels), as well as all
other relief granted in any suit or other proceeding. As used herein, a party
shall be deemed "prevailing" when it recovers (i) as to a damages claim, an
aggregate of more than fifty percent (50%) of the damages which it seeks among
its various asserted claims exclusive of interest, attorney's fees, costs
incurred and exemplary damages and (ii) as to an equity claim, substantial
injunctive or other equitable relief upon its asserted claim. Either of the
parties herein shall be entitled to request the trier of fact in any dispute,
litigation or arbitration between them, to determine which of the parties is
"prevailing."


9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.


     
vFinance, Inc.
 
 
 
By: 
/s/ Leonard J. Sokolow
Leonard J. Sokolow  
By: 
/s/ Alan B. Levin
Alan B. Levin, Chief Financial Officer

 
 
- 3 -

--------------------------------------------------------------------------------

 